Citation Nr: 0101371	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left L4-5 herniated nucleus pulposus, currently evaluated as 
40 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
sub-total gastrectomy residuals, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Service, Georgia 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1956 to October 
1959.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which increased the 
disability evaluation for the veteran's service-connected 
left L4-5 herniated nucleus pulposus from 20 to 40 percent; 
denied increased disability evaluations for his sub-total 
gastrectomy residuals and splenectomy residuals; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In May 1999, the veteran submitted a notice 
of disagreement.  In May 1999, the RO issued a statement of 
the case to the veteran and his accredited representative.  
In June 1999, the veteran submitted a substantive appeal from 
the assignment of a 40 percent evaluation for his sub-total 
gastrectomy residuals and the denial of both an increased 
evaluation for his left L4-5 herniated nucleus pulposus, and 
a total rating for compensation purposes based on individual 
unemployability.  The veteran has been represented throughout 
this appeal by Georgia Department of Veterans Service.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his gastrointestinal disorder to the 
Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board observes that the veteran did not submit a 
substantive appeal from the denial of an increased evaluation 
for his service-connected splenectomy residuals.  In November 
2000, the Board notified the veteran in writing that neither 
a substantive appeal from the April 1999 denial of an 
increased evaluation for his splenectomy residuals nor a 
request for an extension of time in which to file such a 
substantive appeal had not been received.  The veteran was 
informed that he had sixty days in which to submit evidence 
and/or argument reflecting that a substantive appeal as to 
the issue of an increased evaluation for his splenectomy 
residuals was perfected and/or to request a hearing on that 
matter.  In November 2000, the veteran forwarded a photocopy 
of his June 1999 Appeal to the Board (VA Form 9) which 
addressed solely the issues of increased evaluations for his 
lumbar spine and gastrointestinal disability and a total 
rating for compensation purposes based on individual 
unemployability.  He indicated that the Appeal to the Board 
(VA Form 9) constituted his substantive appeal.  The veteran 
made no specific comments as to the issue of an increased 
evaluation for his splenectomy residuals.  Therefore, the 
issue is not before the Board for appellate consideration and 
will not be addressed below.  The decision is final.  It is 
not harmless error when the Board ignores jurisdictional 
thresholds.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  


REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for his lumbar spine and 
gastrointestinal disorders and a total rating for 
compensation purposes based on individual unemployability.  
In reviewing the record, the Board observes that the 
veteran's claims were certified for appellate review and 
transfer to the Board in September 1999.  In November 1999, 
the local accredited representative submitted additional 
relevant evidence in support of the veteran's claims.  The 
documentation pertained solely to the veteran's lumbar spine 
disorder.  Additional pertinent evidence submitted within 
ninety days following certification and transfer of an appeal 
to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
the benefit sought on appeal may be allowed without such 
referral or the veteran expressly waives his procedural right 
to such a referral either in writing or in the record of the 
hearing on appeal.  38 C.F.R. § 20.1304 (1999).  The veteran 
has not waived his right to RO consideration of the new 
evidence.  Therefore, the veteran's claims for an increased 
evaluation for his lumbar spine disorder and a total rating 
for compensation purposes based on individual unemployability 
must be remanded to the RO for review of the additional 
evidence.  

A February 2000 hospital summary and associated clinical 
documentation from Northeast Georgia Medical Center states 
that the veteran complained of blood in his stools and upper 
abdominal gas pain.  The veteran was diagnosed a 
gastrointestinal bleed and subsequently underwent an 
esophagogastroduodenoscopic evaluation.  The evaluation 
revealed findings consistent with peristomal gastritis and 
ulceration.  As such clinical documentation may indicate that 
the veteran's has increased in severity, the Board finds that 
further physical evaluation would be helpful in resolving the 
issues raised by the instant appeal.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his left L4-5 herniated 
nucleus pulposus and sub-total 
gastrectomy residuals since February 1999 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after March 1998 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected sub-total 
gastrectomy residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation benefits will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

6.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for the veteran's left L4-5 
herniated nucleus pulposus and sub-total 
gastrectomy residuals and a total rating 
for compensation purposes based on 
individual unemployability.  

7.  If the veteran's claims remain 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses all evidence submitted 
into the record since the statement of 
the case.  

8.  The veteran is informed that if there 
is outstanding evidence that is relevant 
to his claim, that evidence must be 
submitted by him to the RO. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


